     Case 2:20-cv-01989-JAD-NJK Document 7
                                         6 Filed 12/08/20
                                                 12/04/20 Page 1 of 2
                                                                    3




 1   MATTHEW J. DOUGLAS
     Nevada Bar No. 11371
 2   WINNER & SHERROD
     1117 South Rancho Drive
 3   Las Vegas, Nevada 89102
     Tel: (702) 243-7000
 4   mdouglas@winnerfirm.com
     asmith@winnerfirm.com
 5   Attorneys for Defendant GEICO Casualty Co.

 6                                    UNITED STATES DISTRICT COURT

 7                                          DISTRICT OF NEVADA

 8
     DANA MATTHEWS, an individual,                       CASE NO.: 2:20-cv-01989-JAD-NJK
 9
             Plaintiff,
10
     vs.                                                 STIPULATION TO DISMISS CASE
11                                                       WITH PREJUDICE
     SHARON STONER LABARRY, an                                 & ORDER
12   individual; GEICO CASUALTY
     COMPANY, a foreign Corporation; DOES I
13   through V, ROE CORPORATIONS VI                                   ECF No. 6
     through X, inclusive,
14
             Defendant(s).
15

16
                    IT IS HEREBY STIPULATED by and between Robert Walsh, Esq., attorney for the
17
     Plaintiff, DANA MATTHEWS, and Matthew J. Douglas, attorney for Defendant, GEICO
18
     CASUALTY COMPANY that the Plaintiff’s Complaint be dismissed with prejudice as to all
19
     parties, and each party to bear their own costs and attorney’s fees.
20
                    IT IS FURTHER STIPULATED that no jury fees were posted in the above referenced
21
     matter.
22
     …
23
     …
24
     …
25
     …
26
     …
27
     …
28
                                                  Page 1 of 3
     1303224.docx
     Case 2:20-cv-01989-JAD-NJK Document 7
                                         6 Filed 12/08/20
                                                 12/04/20 Page 2 of 2
                                                                    3




 1                  IT IS FURTHER STIPULATED THAT no trial date has been scheduled in the above

 2   referenced matter.

 3                  DATED this 4th day of December, 2020.

 4

 5                                                   WINNER & SHERROD

 6

 7                                                     /s/ Matthew J. Douglas
                                                     MATTHEW J. DOUGLAS
 8                                                   Nevada Bar No. 11371
                                                     1117 South Rancho Drive
 9                                                   Las Vegas, Nevada 89102
                                                     Attorneys for Defendant
10

11                  DATED this 4th day of December, 2020.

12

13                                                   WALSH & FRIEDMAN, LTD.

14
                                                       /s/ Robert Walsh
15                                                   Robert Walsh, Esq.
                                                     Nevada Bar No. 3836
16                                                   400 S. Maryland Pkwy.
                                                     Las Vegas, NV 89101
17                                                   Attorneys for Plaintiff

18

19
                                                  ORDER
20

21          Based on the parties' stipulation [ECF No. 6] and good cause appearing, IT IS HEREBY
     ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its own fees
22
     and costs. The Clerk of Court is directed to CLOSE THIS CASE.
23

24                                                          _________________________________
                                                            U.S. District Judge Jennifer A. Dorsey
25                                                          Dated: December 8, 2020
26

27

28
                                                   Page 2 of 3
     1303224.docx
